         Case 2:20-cv-00149-WC Document 1 Filed 03/03/20 Page 1 of 23



                  IN THE UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF ALABAMA       RECEIV D
                             NORTHERN DIVISION
                                                         EAF:   A 11: 314

CHRISTOPHER JAY GRISWOLD )                          CFPPA P ' —"771.
and KAREN SABRINA GRISWOLD )                         !,.
as co-administrators and co-personal )
representatives of AUSTIN            )
GRISWOLD'S estate,                   )
                                     ) Civil Action
       Plaintiffs,                   ) File No.            a%. ao -('x), 11-6
                                         )
v.                                       )        JURY TRIAL DEMANDED
                                        )
ALABAMA POWER COMPANY                   )
                                        )
       Defendant.                       )

                                    COMPLAINT

       COME NOW PLAINTIFFS, Christopher Jay Griswold and Karen Sabrina

Griswold, the co-administrators and co-personal representatives of their deceased

son's Austin Griswold's, estate and respectfully show the Court the following facts:

                        PARTIES,JURISDICTION AND VENUE

                                             1.

      Plaintiffs are the co-administrators and co-personal representatives oftheir son's

estate. Plaintiffs are residents ofthe State of Georgia.

                                           2.

      Decedent was a resident ofthe State of Georgia.




                                             1
         Case 2:20-cv-00149-WC Document 1 Filed 03/03/20 Page 2 of 23



                                            3.

       Defendant Alabama Power Company is an Alabama corporation with its

principal place of business located at 600 North 18th Street, Birmingham, Alabama.

Service ofthe Summons and Complaint may be served on Alabama Power's registered

agent, Teresa G. Minor at 600 North 18th Street, Birmingham, Alabama 35203.

                                            4.

       There is complete diversity ofcitizenship between Plaintiffs and Defendant and

the amount in controversy, exclusive of interests and costs, exceeds $75,000.00.

Therefore, this Court has subject matter jurisdiction over the claims asserted herein

according to 28 U.S.C. § 1332.

                                            5.

       This Court has personal jurisdiction over Defendant.

                                           6.

       Venue is proper under 28 U.S.C. § 1391(b)(2) in that a substantial part of the

events or omissions giving rise to the claims herein occurred in this district.

                          II.    STATEMENT OF FACTS

      A.     The November 16,2018 Helicopter Crash

                                           7.

      David Hall was a pilot for the Metro Narcotics Task Force, which is a legal

entity that includes law enforcement agencies associated with the City of Columbus,
         Case 2:20-cv-00149-WC Document 1 Filed 03/03/20 Page 3 of 23



Georgia; the City of Phenix City, Alabama; Russell County, Alabama; Muscogee

County, Georgia; and Harris County, Georgia.

                                         8.

      On November 16, 2018, David Hall was the pilot in command of a Bell OH-

58C helicopter bearing a tail number ofN510CP ("the helicopter").

                                         9.

      The purpose of the flight was to transport the helicopter to the Chilton County

Airport for maintenance associated with the helicopter's use by the Metro Narcotics

Task Force.

                                         10.

      Austin Griswold was a passenger in the helicopter.

                                         11.

      Austin Griswold was also one ofDavid Hall's student pilots.

                                        12.

      Around 11:30 a.m., central standard time, David Hall flew the helicopter into

Alabama Power powerlines stretching across Lake Mitchell, near Clanton, Alabama.

                                        13.

      The helicopter crashed and sank in the Coosa River. See,Map where powerlines

cross Lake Mitchell attached hereto as Exhibit A.




                                         3
         Case 2:20-cv-00149-WC Document 1 Filed 03/03/20 Page 4 of 23



                                          14.

       The Alabama Power powerlines stretching across Lake Mitchell were unmarked

to alert David Hall or Austin Griswold that there were powerlines stretching across the

Coosa river.

                                          15.

      As a result of Alabama Power's failure to mark the powerlines, David Hall and

Austin Griswold were killed in the helicopter crash. See, Pictures of the helicopter

wreckage attached hereto as Exhibit B.

      B.       Alabama Power's Lake Mitchell.

                                          16.

      In 1921 the Federal Power Commission granted Alabama Power Company a

license to construct a dam across the Coosa River near Clanton, downstream from Lay

Lake, at a location called Duncan's Riffle.

                                         17.

      The dam and lake are named for former Alabama Power Company President

Jarnes Mitchell. Construction of Mitchell Dam, Alabama Power Company's second

hydroelectric plant, was completed in 1923.

                                         18.

      Located on the Coosa River near Verbena, the dam straddles the Chilton and

Coosa County line.


                                          4
           Case 2:20-cv-00149-WC Document 1 Filed 03/03/20 Page 5 of 23



                                            19.

         Alabama Power powerlines cross Lake Mitchell without any markings.

However, Alabama Power marks its powerlines to warn aircraft near Ware Island on

Lake Mitchell. See, Picture Showing Marker Balls on Lake Mitchell attached hereto

as Exhibit C.

         C.     Ware Island and Seaplanes on Lake Mitchell.

                                            20.

         Alabama Power is aware that airplanes have landed on Lake Mitchell for many

years.

                                            21.

         There is a slough on Lake Mitchell named Big Airplane Slough where a landing

strip for aircraft was once located.

                                            22.

         The landing strip was used by pilots to fly to Lake Mitchell.

                                            23.

         Alabama Power is aware that there is a landing strip and airport located on an

island on Lake Mitchell.

                                            24.

         The airport located on Lake Mitchell is known as Ware Island with the airport

code 01AL.See, Picture of Ware Island attached hereto as Exhibit D.


                                             5
         Case 2:20-cv-00149-WC Document 1 Filed 03/03/20 Page 6 of 23



                                        25.

      Alabama Power marks the powerlines near Ware Island so that aircraft can see

the nearly invisible powerlines located around Ware Island.

                                        26.

      Alabama Power is aware that pilots land aircraft on Lake Mitchell.

                                        27.

      Alabama Power is aware that pilots land aircraft on Ware Island.

                                        28.

      Alabama Power is aware that at least two residents on Lake Mitchell own

float/sea planes and keep them on Lake Mitchell.

                                        29.

      In 1992, Alabama Power began issuing permits for all shoreline structures for

each property along its shorelines, including the shorelines of Lake Mitchell. See,

Alabama Power Shorelines Permit attached hereto as Exhibit E.

                                        30.

      In order to receive a permit from Alabama Power for shoreline structures,

Alabama Power requires the owner to contact the local Alabama Power Cornpany

Shoreline Management Office prior to beginning any construction on or within Project

Lands and/or waters.




                                         6
          Case 2:20-cv-00149-WC Document 1 Filed 03/03/20 Page 7 of 23



                                          31.

       Alabama Power mandates that a written permit must be obtained from Alabama

Power Company before any construction begins.

                                          32.

       In order to receive a permit from Alabama Power for shoreline structures, the

land owner must meet with a representative of Alabama Power Company at the

proposed construction site to discuss and review the proposed work.

                                          33.

       In order to receive a perrnit from Alabama Power, the owner must complete a

"Request for Lakeshore Use Permir and provide the following information to their

local Alabama Power Company Shoreline Management office:

      (i) a signed copy ofthe guidelines, and

      (ii) a copy ofthe current deed for the property or a copy ofthe lease if the
      property is being leased, along with

      (iii) any other necessary supporting documentation as determined and
      required by Alabama Power Company.

                                          34.

       Alabama Power Company reviews the "Request for Lakeshore Use Perrnir and

determines eligibility, the appropriate permit(s)for the proposed work, and whether a

retrofit or modification is required.




                                           7
         Case 2:20-cv-00149-WC Document 1 Filed 03/03/20 Page 8 of 23



                                          35.

       Each time a property owner wishes to do any construction or maintenance to

any structures along Lake Mitchell's shoreline, he/she must notify Alabama Power

with details ofthe construction or maintenance plans and obtain a construction permit

for those specific plans.

                                          36.

       Alabama Power makes it a priority to be intimately aware of, and to control, all

construction and activities on Lake Mitchell.

                                         37.

       The Alabama Power Permit is a mere license for the specified use of Alabama

Power Company property or easement and may be revoked at any time and for any

reason in Alabama Power Company's sole discretion.

                                         38.

       Alabama Power issued permits to at least two residents on Lake Mitchell to

build docks and/or ramps so that float/sea planes could be stored on Lake Mitchell.

See, Pictures offloatplane and dock on Lake Mitchell attached hereto as Exhibit F.

                                         39.

       By approving the permits for ramps and/or docks to store float/sea planes,

Alabama Power was aware that float/sea planes use Lake Mitchell as a runway to take-

off and land aircraft.


                                          8
         Case 2:20-cv-00149-WC Document 1 Filed 03/03/20 Page 9 of 23



                                           40.

       There have been numerous occasions where the airport on Lake Mitchell, Ware

Island, has hosted "fly-in" events of vintage aircraft on Ware Island.

                                           41.

       Alabama Power is aware ofthese "fly-in" events.

                                           42.

       WaterWings Seaplanes offers flight lessons and training so that pilots can

receive their seaplane rating. See, WaterWings advertisement with seaplane attached

hereto as Exhibit G.

                                           43.

       WaterWings Seaplanes uses Lake Mitchell and other Alabama Power lakes to

train pilots with seaplanes/floatplanes to receive their seaplane rating.

                                           44.

      Alabama Power is aware that WaterWings Seaplanes uses Lake Mitchell and

other Alabama Power lakes to train pilots with seaplanes/floatplanes to receive their

seaplane rating.

                                           45.

      WaterWings Seaplanes operates out of Shelby County Airport and often uses

Lay Lake and Lake Mitchell to train pilots.
        Case 2:20-cv-00149-WC Document 1 Filed 03/03/20 Page 10 of 23



                                          46.

       One pilot who operates WaterWings Seaplanes describes Lay lake as having

very good channel markings and being very friendly to seaplane traffic. The narrow

nature of Lay lake limits the wind and waves which generally leads to good seaplane

conditions.

                                          47.

      Just below the Lay Dam is Lake Mitchell.

                                          48.

       One pilot who operates WaterWings Seaplanes and often lands on Lake

Mitchell describes Lake Mitchell as a pretty narrow lake, but the high rock sides make

it a very scenic area to work in.

                                          49.

      This same pilot states that"there are a couple ofgood examples of really tough

to see power lines that stretch across [Lake Mitchell]."

                                         5O.

      Alabama Power advertises an article on its website titled"A Boat with Wings,"

which states that "lakes are a ready runway to adventure for floatplanes." See, Article

Attached hereto as Exhibit H.




                                          10
         Case 2:20-cv-00149-WC Document 1 Filed 03/03/20 Page 11 of 23



                                          51.

       The "A Boat with Wings" article on Alabama Power's website concludes that

pilots "can and do hop across the country, but their favorite places to land are the

waterways of Alabama."

                                          52.

       Alabama Power advertises on its website for pilots to land aircrafts on Alabama

Power's lakes.

D.     Alabama Power's Failure to Warn of the Aerial Hazard ofPowerlines even
       though Alabama Power is aware of other Collision.

                                          53.

       There are no regulatory requirements for marking/lighting obstructions; rather,

the Federal Aviation Administration ("FAN') has issued recommendations for

marking/lighting.

                                          54.

       Many structures exist that significantly affect the safety of flying when

operating below 500 feet above ground level, and particularly below 200 feet above

ground level.

                                         55.

      Overhead transmission power lines and utility lines often span approaches to

runways, natural flyways such as lakes, rivers, gorges, and canyons, and cross other

landmarks pilots frequently follow such as highways, railroad tracks, etc.

                                          11
         Case 2:20-cv-00149-WC Document 1 Filed 03/03/20 Page 12 of 23



                                          56.

       Power lines or the supporting structures ofthose lines may not always be readily

visible and the wires are often virtually impossible to see.

                                          57.

       In some locations, the supporting structures of overhead power lines are

equipped with unique sequence flashing light systems to indicate that there are wires

between the structures.

                                          58.

         Most transmission/power lines do not appear on aeronautical charts.

                                          59.

      Pursuant to the FAA Advisory Circular No: 70/7460-1L, the height of a

structure identified as an obstruction to air traffic was lowered from 500 feet above

ground level(AGL)to 499 feet above ground level, by amendment to Title 14 Code

ofFederal Regulations(14 CFR)Part 77, Safe, Efficient Use, and Preservation ofthe

Navigable Airspace(75 Federal Register 42303, July 21,2010).

                                          60.

      Accordingly, all structures that are above 499 feet AGL are considered

obstructions and the Federal Aviation Administration(FAA)studies theni to determine

their effect on the navigable airspace. This is meant to ensure that all usable airspace




                                           12
        Case 2:20-cv-00149-WC Document 1 Filed 03/03/20 Page 13 of 23



at and above 500 feet AGL is addressed during an aeronautical study and that the

airspace is protected from obstructions that may create a hazard to air navigation.

                                         61.

      The FAA recommends the guidelines and standards in Advisory Circular No:

70/7460-1L for determining the proper way to light and mark obstructions affecting

navigable airspace.

                                         62.

      The Advisory Circular does not constitute a regulation and, in general, is not

mandatory.

                                         63.

      However, a sponsor proposing any type of construction or alteration of a

structure that may affect the National Airspace System (NAS)is required under the

provisions of Title 14 Code ofFederal Regulations to notify the FAA by completing a

Notice ofProposed Construction or Alteration form(FAA Form 7460-1). According

to the FAA,the guidelines may becorne mandatory as part ofthe FAA's determination

and should be followed on a case-by-case basis, as required.

                                         64.

      Any temporary or permanent structure, including all appurtenances, that

exceeds an overall height of200 feet(61 m)above ground level(AGL)or exceeds any

obstruction standard contained in 14 CFR Part 77 should be marked and/or lighted.


                                          13
             Case 2:20-cv-00149-WC Document 1 Filed 03/03/20 Page 14 of 23



                                               65.

            The FAA may also recomrnend marking and/or lighting a structure that does not

 exceed 200 (61 m)feet AGL or 14 CFR Part 77 standards because of its particular

 location.

                                               66.

            Even though Alabama Power is well aware ofthe aircraft activity on and around

 Lake Mitchell, Alabama Power failed to take the incredibly inexpensive effort to mark

 utility/power lines crossing Lake Mitchell to make them visible and less dangerous to

• pilots.

                                               67.

            Transmission lines, power lines, and other such wires create a serious safety

 hazard to general aviation aircraft because transmission lines are virtually invisible to

 the pilot.

                                               68.

            Collisions with transmission or power lines are frequently disastrous to aircraft

 and those on board.

                                               69.

        An increasing number of aviation crashes involve collisions of general aircraft

 with utility and transmission lines.




                                                14
         Case 2:20-cv-00149-WC Document 1 Filed 03/03/20 Page 15 of 23



                                           70.

       Unlike fixed-wing aircraft, there is no minimum altitude for helicopters, which

are only required to fly "without hazard to persons or property on the surface."

                                           71.

       It was foreseeable that a plane or helicopter would fly at a low altitude over Lake

Mitchell.

                                           72.

       Aircraft are used at widely varying altitudes for numerous purposes, such as

wildlife and geological surveying, scouting, and recreational sightseeing.

                                           73.

       Alabama Power knew or should have known that its unmarked lines crossing

Lake Mitchell posed a risk of harm to aircraft.

                                           74.

       Alabama Power could reasonably have foreseen the possibility of a line strike

by an aircraft.

                                           75.

      Alabama Power is aware that on September 15, 2012, an amphibious airplane

crashed in Weiss Lake after the airplane collided with unmarked Alabama Power

powerlines that crossed Weiss Lake in Alabarna.




                                           15
          Case 2:20-cv-00149-WC Document 1 Filed 03/03/20 Page 16 of 23



                                          76.

       The powerlines were unmarked where they crossed Weiss Lake and were hard

to see.

                                          77.

       The September 15, 2012 crash in Weiss Lake due to unmarked powerlines

caused one fatality.

                                          78.

       Alabama Power is aware that on September 29, 2004, an airplane collided with

power lines crossing the Coosa River while maneuvering in the vicinity of Gadsden,

Alabama. The airplane was destroyed. The commercial pilot flight instructor and

student pilot were fatally injured as a result of colliding with powerlines crOssing the

Coosa River that were unmarked.

                                          79.

      PoWer lines on both sides ofthe Coosa River were separated and were located

in the river attached to the airplane and an electrical power transformer.

                                          80.

      The cost to Alabama Power to mark its powerlines crossing rivers and/or lakes

is minimal as compared to the toll on human life resulting from wire strike accidents.




                                           16
        Case 2:20-cv-00149-WC Document 1 Filed 03/03/20 Page 17 of 23



                                           81.

       Even though Alabama Power is aware that other airplanes have collided with

unmarked powerlines crossing its lakes in Alabama and that airplanes routinely land

on Lake Mitchell, Alabama Power failed to mark the powerlines crossing Lake

Mitchell prior to Austin Griswold's death.

                                           82.

      In comparison to the benefit ofsaving a human life,the cost ofadequate markers

and warning on Alabama Power utility lines crossing rivers and lakes is negligible.

                                           83.

      Nearly 10 percent of wire strikes involving aircraft occur over rives and lakes,

with most ofthe strikes occurring below 100 feet.

                                           84.

      In many cases where,aircraft collide with power or utility lines,the wires are not

visible to pilots until the last moment.

                                           85.

      Alabama Power is aware that other aircraft have crashed in Alabama due to

collisions with unmarked Alabama Power utility and power lines.

           COUNT I — Negligence and Wantonness — Wrongful Death

                                           86.

      Plaintiffs incorporate by reference paragraphs 1-85.


                                           17
         Case 2:20-cv-00149-WC Document 1 Filed 03/03/20 Page 18 of 23



                                            87.

       The purpose of Alabama's wrongful-death statute is the protection ofhuman life

and the prevention of homicides by wrongful act, omission, or negligence of persons

or corporations.

                                            88.

       Alabama Power owed a duty to Austin Griswold.

                                            89.

       Alabama Power had a duty to mark the power lines crossing Lake Mitchell to

warn ofthe danger.

                                            90.

       Marking the power lines crossing Lake Mitchell with marker balls would make

it safer for aircraft flying around the lake.

                                            91.

       The power lines were in close proximity to an airport.

                                            92.

      The power lines and towers on either side ofLake Mitchell where the helicopter

crashed were not in clear view and were hidden by trees. See, Pictures ofPowerlines

crossing Lake Mitchell hidden by trees attached hereto as Exhibit I.




                                            18
            Case 2:20-cv-00149-WC Document 1 Filed 03/03/20 Page 19 of 23



                                         93.

       Alabama Power was aware that there was frequent air travel by small aircraft,

including float/sea planes along the Coosa river and Lake Mitchell.

                                         94.

       Marking the power lines would have alerted the pilot of the helicopter to the

existence ofthe power lines from a distance.

                                        95.

       The possibility of a wire strike involving Alabama Power's unmarked lines

crossing Lake Mitchell posed, and continues to pose, a reasonably foreseeable risk of

harm or death.

                                        96.

      Alabama Power is aware that aircraft land on, and takeoff from, Lake

Mitchell.

                                        97.

      Alabama Power advertises Lake Mitchell as a recreational lake open to

boaters, fisherman, and swimmers.

                                        98.

      Alabama Power is aware that boaters, fisherman, and/or swimmers could be

injured in Lake Mitchell requiring emergency helicopter and/or aircraft rescue from

the lake.


                                         19
          Case 2:20-cv-00149-WC Document 1 Filed 03/03/20 Page 20 of 23



                                       99.

       Alabama Power is aware that there is an airport located on Ware Island on

Lake Mitchell.

                                       100.

      An accident involving an aircraft and the power lines was foreseeable, and

therefore, Alabama Power was under a duty to mark the power lines to warn oftheir

danger.

                                       101.

      Alabama Power marked some of the utility and power lines around Ware

Island on Lake Mitchell, but failed to mark other utility and power lines crossing

Lake Mitchell.

                                       102.

      The Alabarna Power powerlines that caused the November 2018 crash, and

ultimately Austin Griswold's death, were unmarked.

                                       103.

      The Alabama Power powerlines crossing Lake Mitchell that caused the

November 2018 crash, and ultimately Austin Griswold's death, were nearly invisible

because they were unmarked. See, Pictures of Powerlines crossing Lake Mitchell

attached hereto as Exhibit J.




                                       20
        Case 2:20-cv-00149-WC Document 1 Filed 03/03/20 Page 21 of 23



                                          104.

       The November 2018 crash and Austin Griswold's death could have been

avoided if Alabama Power would have marked the utility and/or powerlines crossing

Lake Mitchell.

                                          105.

       Alabama Power negligently failed to mark the utility lines and/or powerlines

crossing Lake Mitchell that caused the November 2018 crash.

                                          106.

       Alabama Power wantonly failed to mark the utility lines and/or powerlines

crossing Lake Mitchell that caused the November 2018 crash.

                                          107.

      Due to all of the surrounding circumstances, including the fact that Alabama

Power is aware that aircraft routinely land on Lake Mitchell, that Alabama Power

advertises on its website for aircraft to land on its lakes, that an airport exists on an _

island on Lake Mitchell,that the towers carrying the powerlines were hidden by trees

on either side of Lake Mitchell, and because of other known collisions with

powerlines crossing Alabama Power's lakes, it was reasonably foreseeable to

Alabama Power that an aircraft would collide with Alabama Power's powerlines

crossing Lake Mitchell.




                                           21
        Case 2:20-cv-00149-WC Document 1 Filed 03/03/20 Page 22 of 23



                                         108.

      Alabama Power chose to save money rather than mark the utility lines and/or

powerlines crossing Lake Mitchell.

                                         109.

      Austin Griswold's death was caused by Alabama Power's negligent failure to

mark its powerlines crossing Lake Mitchell.

                                         110.

      Austin Griswold's death was caused by Alabama Power's wanton decision to

save money rather than mark its powerlines crossing Lake Mitchell even though

Alabama Power knew that striking the powerlines was a foreseeable harm.

                                        111.

      Austin Griswold was not contributory negligent or negligent in any way

whatsoever.

      WHEREFORE, Plaintiffs demand judgment against the Defendant for

damages as allowed under Alabama's Wrongful Death Act in an amount to be

determined by a jury, together with interest from the date of injury, and the costs of

this proceeding.

      PLAINTIFFS DEMAND TRIAL BY JURY.

      Respectfully submitted, this 3rd day of March, 2020.




                                         22
      Case 2:20-cv-00149-WC Document 1 Filed 03/03/20 Page 23 of 23



                                        CHARLES A. GOWER,P.C.


                                        Shaun P. O'Hara (O'f1002)
                                        Bar ID: 8152Q50F
                                        shaun@cagower.com
                                        Austin Gower
                                        Georgia 13ar No.: 303528
                                        Austin@cagower.com
                                        Charlie Gower
                                        Georgia Bar No.:303500
                                        Charlie@cagower.com
                                        MIRANDA J. BRASH
                                        Georgia Bar No. 475203
                                        Miranda@cagower.com
                                        1425 Wynnton Road
                                        Post Office Box 5509(mailing)
                                        Columbus, Georgia 31906

 1425 Wynnton Road
P. O.Box 5509
Columbus, GA 31906
(706)324-5685




                                   23
